Title: From Thomas Jefferson to Caesar Augustus Rodney, 5 December 1806
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                            
                            Washington Dec. 5. 06.
                        
                        I have not sooner been able to acknolege the reciept of your favors of the 21st. & 29th. ult. and to thank
                            you for the communication of the letters they covered, & which are now re-inclosed. the designs of our Cataline are as
                            real as they are romantic. but the parallel he has selected from history for the model of his own course corresponds but
                            by halves. it is true in it’s principal character, but the materials to be employed are totally different. from the
                            scourings of Rome. I am confident he will be compleatly deserted on the appearance of the Proclamation, because his
                            strength was to consist of people who had been persuaded that the government connived at the enterprize. however we have
                            not trusted to this weapon alone.—altho’ we shall possibly come to blows with Spain, it will accelerate the treaty instead
                            of preventing it.—the appointment of a successor to judge Patterson was bound up by rule. the last judiciary system
                            requiring a judge for each district, rendered it proper that he should be of the district. this has been observed in both
                            the appointments to the supreme bench made by me. where an office is local we never go out of the limits for the officer.
                            Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    